IN THE DISTRICT COURT OF
                                           APPEAL
RANDALL WYSE, LARRY JONES,                 FIRST DISTRICT, STATE OF
MARK ROBERTS, LATORRENCE                   FLORIDA
NORRIS, FRATERNAL ORDER OF
POLICE, LODGE 5-30 AND THE                 NOT FINAL UNTIL TIME EXPIRES
JACKSONVILLE ASSOCIATION OF                TO FILE MOTION FOR REHEARING
FIRE FIGHTERS, LOCAL 122, IAFF,            AND DISPOSITION THEREOF IF
                                           FILED
      Petitioners,
                                           CASE NO. 1D14-3684
v.

FRANK DENTON, MAYOR ALVIN
BROWN, in his official capacity, THE
City OF JACKSONVILLE, and the
JACKSONVILLE POLICE AND FIRE
PENSION FUND BOARD OF
TRUSTEES,

     Respondents.
___________________________/

Opinion filed July 15, 2015.

Petition for Writ of Certiorari.

Paul A. Donnelly and James H. Sullivan III of Donnelly & Gross, P.A., Gainesville,
for Petitioners.

George D. Gabel, Jr., Timothy J. Conner, and Jennifer Mansfield, of Holland &
Knight, LLP, Jacksonville, for Respondent Frank Denton. David J. D’Agata, Assistant
General Counsel, and Craig D. Feiser, Assistant General Counsel, City of Jacksonville,
Jacksonville for Respondent City of Jacksonville. Robert D. Klausner, Stuart A.
Kaufman, and Paul A. Daragjati of Klausner, Kaufman, Jensen, and Levinson, P.A.,
Plantation, for Respondent Jacksonville Police and Fire Pension Fund Board of
Trustees.
PER CURIAM.

         The petition for writ of certiorari is dismissed in part and denied in part. The

portion challenging the final summary judgment is dismissed as untimely. The portion

challenging the denial of Petitioners’ motion to void the final summary judgment is

denied because the trial court correctly ruled that it lacked jurisdiction to entertain the

motion. See First Union Nat’l Bank of Fla. v. Yost, 622 So. 2d 111, 112 (Fla. 1st DCA

1993).

         DISMISSED in part and DENIED in part.

WOLF, BENTON, and RAY, JJ., CONCUR.




                                             2